      Case 3:18-cv-00445-HTW-LRA Document 5 Filed 11/08/18 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION



INEZ CLARK                                                                 PLAINTIFF

V.                                        CIVIL ACTION NO.: 3:18-cv-445-HTW-LRA

ASSISTING ANGELS, LLC
WADE LOGAN, INDIVIDUALLY
LINDA LOGAN, INDIVIDUALLY                                              DEFENDANTS


              PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS

       COMES NOW, Inez Clark (“Plaintiff” or “Counter-Defendant”) by and through

counsel, pursuant to Rule 12(b)6 and Rule 12(b)1 of the Federal Rules of Civil

Procedure and the Uniform Local Rules of the United States District Court, and files its

Motion to Dismiss the Counterclaims of Defendants. In support thereof, Plaintiff states

as follows:

       1. Plaintiff is a former employee of Defendants and brings the original action

pursuant to the Fair Labor Standards Act (“FLSA”). Plaintiff filed her complaint for

damages in this Court on July 9, 2018. [Doc 1]. On October 25, 2018, Defendants filed an

Answer to Plaintiff’s Complaint. [Doc. 3]. Additionally, Defendants filed a counterclaim

against Plaintiff alleging breach of contract by breaching a non-compete clause.
       Case 3:18-cv-00445-HTW-LRA Document 5 Filed 11/08/18 Page 2 of 4




        2. Pursuant to Rule 12(b)6 of the Federal Rules of Civil Procedure, Counter-

Plaintiffs have failed to “state a claim upon which relief can be granted.”. Counter-

Plaintiffs must have plead enough factual allegations to “raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).

Furthermore, plaintiffs have an “obligation to provide ‘grounds’ of his ‘entitlement to relief’.”

Id. Here, Counter-Plaintiffs are not entitled to relief in this forum, as there are no grounds

for the relief.

        3. Alternatively, pursuant to Rule 12(b)1 of the Federal Rules of Civil Procedure

Defendants’ claims lack subject matter jurisdiction. When analyzing a motion to dismiss

under this rule, the court may look at either “(1) the complaint alone; (2) the complaint

supplemented by undisputed by facts in the record; or (3) the compliant supplemented

by undisputed facts plus the court’s resolution of disputed facts.” Clark v. Tarrant

County, Texas, 789 F.2d 736, 741 (5th Cir. 1986). Furthermore, when questions of

subject matter jurisdiction are contingent on questions of merit, the court should dismiss

the claims for lack of subject matter jurisdiction when the claim “is frivolous or clearly

excluded by prior law.” Id. at 739 (emphasis added).

        4. The Fifth Circuit has previously disallowed counterclaims by a defendant in a Fair

Labor Standards Act action stating set-offs are “inappropriate in any proceeding brought

to enforce the FLSA minimum wage and overtime provisions.” Brennan v. Heard, 491

F.2d 1, 4 (5th Cir. 1974), rev’d on other grounds, McLaughlin v. Richland Shoe Co., 486

U.S. 128 (1988). Furthermore, counter claims in an FLSA proceeding are inappropriate

as allowing an employer “to try his private claims, real or imagined, against his
                                              -2-
      Case 3:18-cv-00445-HTW-LRA Document 5 Filed 11/08/18 Page 3 of 4




employees would delay and even subvert the whole process.” Donovan v. Pointon, 717

F.2d 1320, 1323 (10th Cir. 1983). Counter-Plaintiffs assert a myriad of claims against

Counter-Defendant, all of which asks for set-offs of the back pay which they owe.

Therefore, pursuant to Rule 12(b)6, Rule 12(b)(1), and the direction of the Fifth Circuit,

Defendants’ counterclaims should be dismissed as they act to undermine the procedure

and purpose of the original FLSA action.

       3. Based on the foregoing and set forth more specifically in Plaintiff’s

Memorandum of Authorities being submitted in connection herewith, the Defendants’

Counterclaim is legally insufficient as it fails to make a claim upon which relief may be

granted and is clearly excluded by prior law. Accordingly, dismissal of Defendants

Counterclaims is warranted.

       WHEREFORE, Plaintiff respectfully requests that this Court dismiss Defendants’

Counterclaims without prejudice.

       THIS the 8th day of November 2018

                                                 Respectfully submitted,

                                                 /s/ Nick Norris
                                                 Nick Norris, MSB No. 101574
                                                 Attorney for Plaintiff


Of Counsel:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, Mississippi 39216-4972
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
Email: louis@watsonnorris.com
Email: nick@watsonnorris.com


                                           -3-
      Case 3:18-cv-00445-HTW-LRA Document 5 Filed 11/08/18 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I, Nick Norris, attorney for Plaintiff do hereby certify that I have this day filed the

foregoing with the Clerk of the Court using the ECF system which sent notification of

such filing or mailed, via United States Mail, postage prepaid, on all counsel of record.




THIS, the 8th day of November 2018.


                                           /s/ Nick Norris
                                           Nick Norris




                                             -4-
